                                           Case 5:20-cv-01931-EJD Document 9 Filed 05/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     JANET A. JERUS,                                    Case No. 20-cv-01931-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER FOR REASSIGNMENT TO
                                                 v.                                         DISTRICT JUDGE
                                  10

                                  11     HONDA CORPORATION, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendants Honda of Stevens Creek and Joe Spurrier have moved to dismiss the

                                  15   complaint. Dkt. No. 6. Neither these defendants nor the plaintiff, Janet Jerus, have consented to

                                  16   proceed before a magistrate judge. Moreover, several defendants have not appeared and there is

                                  17   no indication that they have been served. Absent the consent of all parties, this Court does not

                                  18   have jurisdiction over this matter and must refer the case to a district judge. 28 U.S.C. § 636;

                                  19   Williams v. King, 875 F.3d 500 (9th Cir. 2017).

                                  20          Accordingly, it is ordered that this case be reassigned to a district judge. All pending

                                  21   motion hearings and scheduled appearances are hereby vacated and will be reset by the newly

                                  22   assigned judge. Upon full consent of all parties, this case may be reassigned back to the

                                  23   undersigned magistrate judge.

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 26, 2020

                                  26

                                  27
                                                                                                    VIRGINIA K. DEMARCHI
                                  28                                                                United States Magistrate Judge
